DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 02/12/2021.
Claims 1-6 have been amended. 
Claims 1-6 remain pending in this application

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 09/21/2018.


Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections in the previous office action are withdrawn in light of applicant’s amendments.
The 35 U.S.C. 112 rejections in the previous office action are withdrawn in light of applicant’s amendments.
The 35 U.S.C. 103 rejections in the previous office action are have been maintained.


Reasons for Removing the Abstract Idea Rejection
The reasons for withdrawal of the rejection of claims 1-6 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to the abstract idea for scheduling of users (e.g. acquiring user scheduling information; detect scheduling information of user). These limitations are representative of claim 1 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on managing a user’s schedule).
However, there is enough integration in the claim to be called a practical application based on the updating of mobile devices in real-time. Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160283909, Adiga to hereinafter Adiga in view of United States Patent Publication US 20120179502, Farooq, et al.

Referring to Claim 1, Adiga teaches a schedule management device, comprising: 
a network interface configured to connect to a terminal of a user over a network; and 
a circuit operatively coupled to a memory, the circuit being configured to (
Adiga: Sec. 0025, User 202 can access the online meeting system on various computing devices such as desktop computer 200 as well as a laptop computer, a tablet computer, a mobile device, a smartphone, etc. The user device(s) may have the capability to communicate with the online meeting system via a network as illustrated in FIG. 1. User 202 can access his or her user account and its associated online meeting data by using a desktop application, such as a web browser, on her desktop computer 200. Although FIG. 2 shows user 202 as using desktop computer 200, one of ordinary skill in the art will understand that user 202 may also access online meeting system from other computing devices mentioned above. For example, user 202 may use a first access platform, such as desktop computer 200, to access the online meeting system, and then hop on to a second access platform, such as a mobile device, to continue accessing the online meeting system. 
Adiga: Sec. 0046, 0049, 0051, 0055 teaches the hardware.);
Adiga describes user using a mobile device for communicating with an online network. 
acquire schedule information of the user from the terminal via the network interface, the schedule information including a plurality of schedule items in which a start time and a finish time are set for each schedule item (See Farooq), (
Adiga: Sec. 0033, The joining time indicates the time that the participant account has joined the current meeting, and the leaving time is an estimated leaving time of the current meeting. The leaving time is often scheduled ending time of the current electronic meeting, however, when the participant device has a conflicting event that starts before the scheduled ending time of the current electronic meeting, and then the leaving time is no longer the scheduled leaving time. The leaving time will change to early leaving time, which is the starting time of the conflicting event.); 


receive a schedule item change from the user for at least one schedule item (
Adiga: Sec. 0034, The main server receives the calendar information real-time. Thus, when there is any change in the calendar information, the main server will receive the updated calendar information as the changes are made. Because the participant may accept or decline the invitation of the conflicting meeting as the current meeting is on. When the participant accepts the conflicting meeting invitation, then the leaving time of the participant is no longer the scheduled ending time of the current meeting, and will be changed to the early leaving time. The early leaving time is determined by the starting time of the conflicting event. The upcoming event is considered to be a conflicting meeting when the participant accepts a meeting invitation. If the participant does not accept the meeting invitation, it may not be considered as a conflicting meeting, and the host will not be notified of the early leaving time. When the upcoming event invitation is accepted by the participant, the calendar information will be fetched from the participant's outlook and forwarded to the host computer. The calendar information will be forwarded continuously and in real-time until the end of the current meeting. For example, if a participant accepts the upcoming event invitation during the meeting, the calendar information will be fetched in real time, so the host will not miss any important notification in case if the participant decides to leave during the current meeting.)
Adiga describes adjusting the scheduling information of a meeting’s the start and ending time based on the knowledge of a person would attend late or leave early.

in response to receiving the schedule item change in real-time from the user, automatically determine whether: (i) a start time of the least one schedule item in the acquired schedule information is delayed (See Farooq) (
Adiga: Sec. 0034, The main server receives the calendar information real-time... For example, if a participant accepts the upcoming event invitation during the meeting, the calendar information will be fetched in real time, so the host will not miss any important notification in case if the participant decides to leave during the current meeting.)
Adiga describes adjusting in real-time the scheduling information of a meeting’s start and ending time.

or (ii) a finish time of the at least one schedule item in the acquired schedule information is advanced (
Adiga: Sec. 0034, When the participant accepts the conflicting meeting invitation, then the leaving time of the participant is no longer the scheduled ending time of the current meeting, and will be changed to the early leaving time.), 
Adiga describes adjusting the scheduling information of a meeting’s ending time based on a participant leaving early and would causing the finish time to be moved to an earlier time, in which the Examiner is interpreting this as advancing finish time.

Adiga does not explicitly teach for each schedule item, schedule information is delayed, in response to determining a presence of the start time being delayed or the finish time being advanced for the at least one schedule information, calculate a difference from an original start time or an original finish time from the respective start time or the finish time; determine a vacant time of the user based on the calculated difference, the vacant time representing a time when the schedule was originally set but became vacant due to the schedule item change; and output the determined vacant time to the terminal via the network interface 

However, Farooq teaches these limitations
for each schedule item, (
Farooq: Fig. 5a, Fig. 9 Describes the creating the scheduling of events which includes start and end times.); 

schedule information is delayed (
Farooq: Sec. 0079, As another example, an event may be set up with an additional rule that requires a key participant designated by the event host to join the event prior to the start of the event. In this case, the event manager 80 checks the presence status of the key participant at the scheduled event start time. If the key participant has not joined the event, a message is then delivered to the IWB 14 and to all event participants to inform them that the event is delayed due to the absence of the key participant. )


in response to determining a presence of the start time being delayed or the finish time being advanced for the at least one schedule information, calculate a difference from an original start time or an original finish time from the respective start time or the finish time; determine a vacant time of the user based on the calculated difference, the vacant time representing a time when the schedule was originally set but became vacant due to the schedule item change (
Farooq: Sec. 0012, Although known event scheduling and management software products may be useful, improvements are desirable. For example, some software products may not adapt well to changes in availability of participants and/or event resources. Such changes in resource availability may include changes in location, operability, or scheduling, for example. As will be appreciated, such changes in the availability of participants and/or event resources may occur frequently in a busy organization.
Farooq: Fig 9. teaches showing the possible rescheduling times, as well as, the original times of the event. Then Fig. 12, 464 includes comparing participate times and the moving of the event around to fit in the time slots of the participates.). 
Farooq describes the changing of the availability of participants which the Examiner is interpreting as determining the vacancy of a user based on the changing of time, which is similar to the Applicant’s specification at 0006, 0007, 0031, that states “the difference from the original start time or the original finish time as a vacant time of the user”

and output the determined vacant time to the terminal via the network interface (
Farooq: Fig 12. and 14 describes displaying the available time for participates and resources). 


Adiga and Farooq are both directed to the analysis of scheduling (See Adiga at 0004, 0027; Farooq at 0004, 0009, and 0012). Adiga discloses that additional examples, such as the notifications and calendars can be considered (See Adiga at 0034, 0038). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adiga, which teaches scheduling and notifying users in view of Farooq, to efficiently apply analysis of scheduling to enhancing the capability to allow the adjusting of calendars and schedules. (See Farooq at 0104, 0106, 0107, 0120).

Referring to Claim 2, Adiga teaches the schedule management device of claim 1, Adiga does not explicitly teach wherein the circuit is further configured to: derive action proposal information available for a detected vacant time and related to the action plan of a future schedule item.
However, Farooq teaches wherein the circuit is further configured to: derive action proposal information available for a detected vacant time and related to the action plan of a future schedule item (
Farooq: Sec. 0147, The Event Dashboard window 560 also displays the booking schedules of other event rooms and resources, and displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest suitable time at which the event can be held. The event host may then extend the current event using the existing event rooms and resources, if available, or schedule a continuation event in which the current event is to be continued.
Farooq: Sec. 0125, The Event Dashboard application automatically attaches these files and pages to the event if the event belongs to a series of recurring events that has been scheduled over multiple days, or if the event is extended or is rescheduled to a future time, so that these files and pages will be accessible via the Attached Files button 430 when the event starts again.).
Farooq describes the scheduling of events based off available material and time which includes advance future scheduling.

Adiga and Farooq are both directed to the analysis of scheduling (See Adiga at 0004, 0027; Farooq at 0004, 0009, and 0012). Adiga discloses that additional examples, such as the notifications and calendars can be considered (See Adiga at 0034, 0038). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adiga, which teaches scheduling and notifying users in view of Farooq, to efficiently apply analysis of scheduling to enhancing the capability to allow the adjusting of calendars and schedules. (See Farooq at 0104, 0106, 0107, 0120).

Claim 5 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20160283909, Adiga to hereinafter Adiga in view of United States Patent Publication US 20120179502, Farooq, et al. to hereinafter Farooq in view of United States Patent Publication US 2 20090313074, Harpur, et al.

Referring to Claim 3, Adiga teaches the schedule management device of claim 2, Adiga does not explicitly teach wherein the circuit is further configured to: acquire importance (See Harpur) of each of a plurality of future schedule items subsequent to a vacant time, and identify a future schedule item to which action proposal information to be derived relates, on the basis of the acquire importance (See Harpur).
However, Farooq teaches wherein the circuit is further configured to: acquire importance (See Harpur) of each of a plurality of future schedule items subsequent to a vacant time, and identify a future schedule item to which action proposal information to be derived relates, on the basis of the acquire importance (
Farooq: Sec. 0125, The Event Dashboard application automatically attaches these files and pages to the event if the event belongs to a series of recurring events that has been scheduled over multiple days, or if the event is extended or is rescheduled to a future time, so that these files and pages will be accessible via the Attached Files button 430 when the event starts again.
Farooq: Sec. 0147, The Event Dashboard window 560 also displays the booking schedules of other event rooms and resources, and displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest suitable time at which the event can be held. The event host may then extend the current event using the existing event rooms and resources, if available, or schedule a continuation event in which the current event is to be continued.).
Farooq describes the scheduling of events based off of suggestions and future times, in which the Examiner is interpreting as proposal information and future schedule items.

Adiga and Farooq are both directed to the analysis of scheduling (See Adiga at 0004, 0027; Farooq at 0004, 0009, and 0012). Adiga discloses that additional examples, such as the notifications and calendars can be considered (See Adiga at 0034, 0038). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adiga, which teaches scheduling and notifying users in view of Farooq, to efficiently apply analysis of scheduling to enhancing the capability to allow the adjusting of calendars and schedules. (See Farooq at 0104, 0106, 0107, 0120).

Adiga in view of Farooq does not explicitly teach acquired importance.
However, Harpur teaches acquired importance (
Harpur: Sec. 0009, The calendar entries can have different important levels associated with them, for example, entries relating to meetings with others can have a higher import level (or priority level) than to-do time slot blocked by a calendar owner to accomplish a task (e.g., a to-do item). A “relationship strength” can be determined between an accessing user of another user's calendar.

Harpur: Sec. 0031, The calendar 266 can be a foreign key that associates the entry with a specific calendar object. The owner 267 can be a person for whom the calendar entry 262 is maintained. The level 268 can refer to a restriction level associated with an individual entry. The level 268 can include a set of levels (low, average, high) or can be presented as a score or importance value associated with a related entry. The value of the level 268 can be compared against a relative privilege level (from engine 216) of a user 224 to determine what access rights a given user has against a particular calendar entry 262.).
Harpur describes the assigning the importance of calendar entry, which is similar to the Applicant’s specification at 0030.

Adiga, Farooq, and Harpur are all directed to the analysis of scheduling (See Adiga at 0004, 0027; Farooq at 0004, 0009, and 0012; Harpur at 0004, 0028). Adiga discloses that additional examples, such as the notifications and calendars can be considered (See Adiga at 0034, 0038). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adiga in view of Farooq, which teaches scheduling and notifying users in view of Harpur, to efficiently apply analysis of scheduling to improving the management of scheduling to include the arranging of events for calendars and schedules. (See Farooq at 0021, 0026, 0034).


Referring to Claim 4, Adiga teaches the schedule management device of claim 2, 
when a user accepted action; accepted to the schedule information (
Adiga: Sec. 0034, The main server receives the calendar information real-time. Thus, when there is any change in the calendar information, the main server will receive the updated calendar information as the changes are made. Because the participant may accept or decline the invitation of the conflicting meeting as the current meeting is on. When the participant accepts the conflicting meeting invitation, then the leaving time of the participant is no longer the scheduled ending time of the current meeting, and will be changed to the early leaving time. The early leaving time is determined by the starting time of the conflicting event. The upcoming event is considered to be a conflicting meeting when the participant accepts a meeting invitation. If the participant does not accept the meeting invitation, it may not be considered as a conflicting meeting, and the host will not be notified of the early leaving time. When the upcoming event invitation is accepted by the participant, the calendar information will be fetched from the participant's outlook and forwarded to the host computer. The calendar information will be forwarded continuously and in real-time until the end of the current meeting. For example, if a participant accepts the upcoming event invitation during the meeting, the calendar information will be fetched in real time, so the host will not miss any important notification in case if the participant decides to leave during the current meeting.)
Adiga describes sending out a calendar schedule invitation and the acceptance of the invitation.

Adiga does not explicitly teach action proposal information proposed to the user, the action proposal information.
	However, Farooq teaches action proposal information proposed to the user, the action proposal information (
Farooq: Sec. 0125, The Event Dashboard application automatically attaches these files and pages to the event if the event belongs to a series of recurring events that has been scheduled over multiple days, or if the event is extended or is rescheduled to a future time, so that these files and pages will be accessible via the Attached Files button 430 when the event starts again.
Farooq: Sec. 0147, The Event Dashboard window 560 also displays the booking schedules of other event rooms and resources, and displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest suitable time at which the event can be held. The event host may then extend the current event using the existing event rooms and resources, if available, or schedule a continuation event in which the current event is to be continued.).
Farooq describes the scheduling of events based off of suggestions and future times, in which the Examiner is interpreting as proposal information and future schedule items.

Adiga and Farooq are both directed to the analysis of scheduling (See Adiga at 0004, 0027; Farooq at 0004, 0009, and 0012). Adiga discloses that additional examples, such as the notifications and calendars can be considered (See Adiga at 0034, 0038). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adiga, which teaches scheduling and notifying users in view of Farooq, to efficiently apply analysis of scheduling to enhancing the capability to allow the adjusting of calendars and schedules. (See Farooq at 0104, 0106, 0107, 0120).

Adiga in view of Farooq does not explicitly teach wherein the circuit is further configured to: add, to the schedule information to set a new schedule item.
However, Harpur teaches wherein the circuit is further configured to: add, to the schedule information to set a new schedule item (
Harpur: Sec. 0038, In step 350, calendar entries and control options can be provided to the user/presented within an interface being used by the user which are consistent with the comparison results. In step 352, the user can optionally add new entries to the owner's calendar. Some of the existing entries (depending upon granted privileges) can be changed/modified/replaced with the new entries. In step 354, the owner's calendar can be adjusted to eliminate conflicts.)
Harpur describes the adding and adjusting of the calendar, which includes new calendar entries, wherein the Examiner is interpreting as new schedule item

Adiga, Farooq, and Harpur are all directed to the analysis of scheduling (See Adiga at 0004, 0027; Farooq at 0004, 0009, and 0012; Harpur at 0004, 0028). Adiga discloses that additional examples, such as the notifications and calendars can be considered (See Adiga at 0034, 0038). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adiga in view of Farooq, which teaches scheduling and notifying users in view of Harpur, to efficiently apply analysis of scheduling to improving the management of scheduling to include the arranging of events for calendars and schedules. (See Farooq at 0021, 0026, 0034).

Claim 6 recite limitations that stand rejected via the art citations and rationale applied to claim 4.  


Response to Arguments
Applicant’s arguments filed 02/12/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/12/2021.


Regarding the 35 U.S.C. 103 rejection, at pg. 7, Applicant’s argues “Claim 1 (and similarly claim 5) recites, in part, the features of the circuit being configured to: "in response to determining a presence of the start time being delayed or the finish time being advanced for the at least one schedule information, calculate a difference from an original start time or an original finish time from the respective start time or the finish time," and "determine a vacant time of the user based on the calculated difference, the vacant time representing a time when the schedule was originally set but became vacant due to the schedule item change," (emphasis added). Both Adiga and Farooq fail to disclose or to have rendered obvious at least the above-quoted features for the following reasons.”
In response the Examiner respectfully disagree. Farooq: Fig 9. teaches showing the possible rescheduling times, as well as, the original times of the event. Then Fig. 12, 464 includes comparing participate times and the moving of the event times slots around to fit in the time slots of the participates. Additionally, Farooq describes the changing of the availability of participants which the Examiner is interpreting as determining the vacancy of a user based on the changing of time, which is similar to the Applicant’s specification at 0006, 0007, 0031, that states “the difference from the original start time or the original finish time as a vacant time of the user”. 
 	

At pg. 8, Applicant’s argues “Moreover, it would not have been obvious for the skilled artisan to have modified Adiga based on Farooq to arrive at the claimed invention. This is because both Adiga and Farooq fail to disclose or to even recognize the advantages achieved by the claimed invention with respect to improving the usability of the schedule management device in which the user is no longer required to input that they have a vacant time and to reorganize their schedule.”
In response the Examiner respectfully disagree. Adiga at 0025 and Farooq at 0135 describes user using a mobile device for communicating with an online network for managing schedules. Therefore making it analogous to the Applicant’s case. As in Adiga at fig. 3A, 3B, 6A, 6B, and Farooq at fig. 9, 13, both are similar to the Applicants Figs. 2A and 2B.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckhardt et al., U.S. Patent Number. 6085166, (discussing the scheduling and management of group calendars).
Gopinath et al., U.S. Pub. 20150095086, (discussing the scheduling and management of databased group calendars).
Ebert et al., U.S. Pub. 20080209452, (discussing the use of a handheld device for managing calendars).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624